EXAMINER’S COMMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered. Claims 1-8, 11, 16, 17, and 20-24 are pending.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-8 directed to a species non-elected without traverse. Claim 1 has been amended such that it is no longer generic and such that claims 5-8 no longer read on the embodiment recited in claim 1 (claims 5-8 are directed to an embodiment that does not include at least three legs, defining at least a first passage, a second passage, and a third passage, wherein the third passage is enlarged relative to the first and second passages). Accordingly, claims 5-8 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 5-8: canceled.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments filed 04/12/2021 with respect to amended claims 1, 16, and 21 have been fully considered and are persuasive. 
Examiner agrees Brabrand and Shah fail to disclose at least three legs defining at least a first passage, a second passage, and a third passage, wherein the third passage is enlarged relative to the first and second passages as now recited in amended claim 1. Therefore, the 102(a)(1) rejection of claim 1 by Brabrand et al. has been withdrawn and the 103 rejection of claims 1-3 and 11 by Shah et al. in view of Brabrand et al. has been withdrawn.
Examiner also agrees Shah, Brabrand, and Tremaglio, Jr. fail to disclose the lock includes a tab configured to be pushed radially inwards to engage or disengage with the ball as now required by amended claim 16. Therefore, the 103 rejection of claims 16, 17, and 20 by Shah et al. in view of Brabrand et al. and Tremaglio, Jr. et al. has been withdrawn.
Finally, Examiner agrees Shah and Brabrand fail to disclose the lock comprising a tab configured to be pushed radially inwards to engage or disengage with the guide as now required by amended claim 21. Therefore, the 103 rejection of claims 21-24 by Shah et al. in view of Brabrand et al. has been withdrawn.
Allowable Subject Matter
Claims 1-4, 11, 16, 17, and 20-24 are allowed. The following is an examiner’s statement of reasons for allowance: 

Regarding claims 16, 17, and 20, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the lock includes a tab configured to be pushed radially inwards to engage or disengage with the ball.
Regarding claims 21-24, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a lock comprising a tab configured to be pushed radially inwards to engage or disengage with the guide.
Closest prior art Qureshi et al. (US Pub. No. 2010/0042111) discloses a base member (45), a support or mount (11), at least three legs (14) defining first, second, and third passages (the space between legs 14), a guide or ball (26), a lock (25), a plurality of tabs (12) coupled to the base member (45), wherein the plurality of tabs (12) are deflectable toward a plane of the base member (45) via a living hinge (for example, see paragraph 69). Qureshi fails to disclose the third passage is enlarged relative to the first and second passages as recited in claim 1. Qureshi also fails to disclose the lock includes a tab configured to be pushed radially inwards to engage or disengage with the guide or ball as recited in claims 16 and 21.
Budhabhatti et al. (US Pub. No. 2015/0190151) discloses a support or mount (118), at least three legs (104) defining first, second, and third passages (the space between legs 104), a guide (138), and a plurality of tabs (106). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        April 15, 2021